USDC IN/ND case 2:21-cr-00031-PPS-JPK document 22 filed 05/24/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )    NO. 2:21 CR 31-PPS/JPK
                                              )
 TIMOTHY HOWARD KUYKENDALL,                   )
 JR.,                                         )
                                              )
               Defendant.

                                         ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge Joshua P. Kolar relating to defendant Timothy Howard Kuykendall, Jr.’s

agreement to enter a plea of guilty to Count 7 of the indictment pursuant to Rule 11 of

the Federal Rules of Criminal Procedure. [DE 16, 21.] Following a hearing on the

record on May 7, 2021 [DE 21], Judge Kolar found that defendant understands the

charge, his rights, and the maximum penalty; that defendant is competent to plead

guilty; that there is a factual basis for defendant’s plea; that the defendant knowingly

and voluntarily entered into his agreement to enter a plea of guilty to Count 7 of the

indictment charging him with making a false statement in connection with the

acquisition of a firearm, in violation of 18 U.S.C. § 922(a)(6); and that defendant's change

of plea hearing could not be delayed without serious harm to the interests of justice.

Judge Kolar recommends that the Court accept defendant’s plea of guilty and proceed

to impose sentence. Neither party has filed a timely objection to Judge Kolar’s findings

and recommendation.
USDC IN/ND case 2:21-cr-00031-PPS-JPK document 22 filed 05/24/21 page 2 of 2


       ACCORDINGLY:

       Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Timothy Howard Kuykendall, Jr.’s plea of guilty, to which no

objection has been filed, the Court hereby ADOPTS the findings and recommendation

[DE 21] in their entirety.

       Defendant Timothy Howard Kuykendall, Jr. is adjudged GUILTY of Count 7 of

the indictment.

       The sentencing hearing is SET for September 23, 2021 at 9:30 a.m.

Hammond/Central time.

ENTERED: May 24, 2021.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
